— Order, Supreme Court, New York County (Karla Moskowitz, J.), entered August 21, 1991, which, inter alia, denied the municipal defendants’ motion to dismiss plaintiffs’ complaint, unanimously affirmed, without costs.
In light of the fact that in deciding a CPLR 3211 (a) (7) motion to dismiss, we are "required to view every allegation of the complaint as true and resolve all inferences in favor of the plaintiff regardless of whether the plaintiff will ultimately prevail on the merits” (Grand Realty Co. v City of White Plains, 125 AD2d 639), and given the current state of the law regarding discrimination in this area of family relationships (see, Braschi v Stahl Assocs. Co., 74 NY2d 201), we find that the trial court properly denied the municipal defendants’ motion to dismiss. Concur — Rosenberger, J. P., Wallach, Ross, Asch and Kassal, JJ.